            Case 1:16-cr-00252-BLW Document 33 Filed 06/16/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,

                Plaintiff,                           Case No. 1:16-cr-252-BLW

       v.                                            MEMORANDUM DECISION AND
                                                     ORDER
MARY GALAN,

                Defendant.



                                     INTRODUCTION

       The Court has before it a motion for early termination of supervised release. The

Government and the Probation Office have no objection to the motion. For the reasons

expressed below, the Court will grant the motion.

                                   LEGAL STANDARD

       Early termination of supervised release is governed by 18 U.S.C. § 3583(e)(1),

which requires the court to consider factors set forth in 18 U.S.C. § 3553(a), to the extent

they are applicable. U.S. v. Gross, 307 F.3d 1043, 1044 (9th Cir. 2002). After

considering those § 3553(a) factors, the court may “terminate a term of supervised release

and discharge the defendant released at any time after the expiration of one year of

supervised release, pursuant to the provisions of the Federal Rules of Criminal Procedure

relating to the modification of probation, if it is satisfied that such action is warranted by

the conduct of the defendant released and the interest of justice.” 18 U.S.C. § 3583(e)(1).

“The expansive phrases ‘conduct of the defendant’ and ‘interest of justice’ make clear
Memorandum Decision & Order – page 1
          Case 1:16-cr-00252-BLW Document 33 Filed 06/16/20 Page 2 of 3




that a district court enjoys discretion to consider a wide range of circumstances when

considering whether to grant early termination.” U. S. v. Emmett, 749 F.3d 817, 819 (9th

Cir. 2014).

                                        ANALYSIS

       Mrs. Galan is 70 years old. She was sentenced to 24 months prison and 36 months

of supervised release. She has served her prison time and about half of her supervised

release sentence. She is in poor physical health and suffers from type II diabetes with

neuropathy, hyperlipidemia, hypertension, osteoarthritis and depression. Her husband

has died since her incarceration and she lives with her son. She is currently unemployed

due to her age and health. She was ordered to pay restitution in the amount of

$336,926.00 and has paid a total of $7,804.55 towards that balance. An early termination

of supervised release will not affect her restitution obligation.

       Considering her age, health, time served, and the fact that the U.S. Attorney and

Probation Office have no objection to an early termination, the Court will grant the

motion.

                                          ORDER

       In accordance with the Memorandum Decision above,

       NOW THEREFORE IT IS HEREBY ORDERED, that the motion for early

termination of supervised release (docket no. 32) is GRANTED.

       IT IS FURTHER ORDERED, that the defendant Mary Galan is HEREBY

RELEASED from further supervision by U.S. Probation and shall be deemed to have

satisfied her sentence in this case.

Memorandum Decision & Order – page 2
        Case 1:16-cr-00252-BLW Document 33 Filed 06/16/20 Page 3 of 3




                                         DATED: June 16, 2020


                                         _________________________
                                         B. Lynn Winmill
                                         U.S. District Court Judge




Memorandum Decision & Order – page 3
